IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RAFAEL ECHEVARRIA,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3540

LUXOR INVESTMENTS, LLC
AND ASSOCIATED
INDUSTRIES INSURANCE
COMPANY,

      Appellees.

_____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Judge of Compensation Claims.
Charles M. Hill, III, Judge.

Date of Accident: April 14, 2007.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Rayford H. Taylor of Casey Gilson, P.C., Atlanta, and Carol K. Shalaby of
Quintairos, Prieto, Wood & Boyer, P.A., Fort Lauderdale, for Appellees.




THOMAS, J.

      In this workers’ compensation case, Claimant appeals a ruling of the Judge of

Compensation Claims (JCC) denying a follow-up appointment with his authorized

neurologist for his compensable injuries. The JCC found that the Employer/Carrier
met its burden to prove that the compensable injuries are not the major contributing

cause (MCC) of Claimant’s need for the requested benefit. The JCC further found

that “no further neurological treatment is medically necessary in this cause inasmuch

as the industrial injuries no longer comprise the MCC for the requested follow-up.”

      We affirm. We write only to respond to Claimant’s argument that as a matter

of law his permanent impairment rating assigned for his compensable injuries entitle

him to ongoing palliative treatment, even in the absence of any medical testimony

establishing a need for treatment. Neither the relevant statutory provisions within

chapter 440, nor our case law, establish such an entitlement in the absence of

evidence of medical necessity for the treatment, defined in part as “appropriate to

the patient’s diagnosis” – the diagnosis being the compensable injury. See

§ 440.13(2)(a), Fla. Stat. (2006) (requiring employer to furnish medically necessary

care); § 440.13(1)(l), Fla. Stat. (2006) (defining “medical necessity”). Our decision

in Homler v. Family Auto Mart, 914 So. 2d 1071, 1073 (Fla. 1st DCA 2005), states:

“The law is clear that once a claimant establishes a PI [permanent impairment], he

or she is entitled to ongoing palliative care for the condition.” But this court also

recognized that evidence of medical necessity was present in that case, stating that

“the medical testimony and reports reflect that claimant has a continuing need for

palliative care of her compensable neck injury.” Id. Here, there was no such

evidence to establish that Claimant had a medical necessity for palliative treatment.

                                         2
      We acknowledge that some permanent injuries do not require ongoing active

treatment but may require periodic doctor visits to ensure that the compensable

injury is not worsening or in need of further evaluations or treatment. Nevertheless,

here, because Claimant did not establish that either periodic visits or further

evaluations by his authorized doctor are appropriate for his compensable workplace

injury, we affirm the JCC’s ruling. See Smith v. James Pirtle Constr. Co., 405 So.
2d 290, 291 (Fla. 1st DCA 1981) (“Claimant asserts that, as a consequence of having

had a compensable permanent impairment, he has an absolute right to a physician's

examination to determine if further medical care, either palliative or remedial, is

necessary. We are referred to no such precedent and, absent any evidence from

claimant or otherwise, we conclude the deputy correctly denied the motion.”).

      AFFIRMED.

LEWIS, C.J. and BENTON, J., CONCUR.




                                         3